Name: Commission Implementing Regulation (EU) 2016/199 of 9 February 2016 entering a name in the register of protected designations of origin and protected geographical indications (Mojama de Isla Cristina (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  fisheries;  Europe;  marketing
 Date Published: nan

 16.2.2016 EN Official Journal of the European Union L 39/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/199 of 9 February 2016 entering a name in the register of protected designations of origin and protected geographical indications (Mojama de Isla Cristina (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Spain's application to register the name Mojama de Isla Cristina was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Mojama de Isla Cristina should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Mojama de Isla Cristina (PGI) is hereby entered in the register. The name specified in the first paragraph denotes a product in class 1.7. Fresh fish, molluscs and crustaceans and products derived therefrom, as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2016. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 323, 1.10.2015, p. 11. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).